Title: To George Washington from Lieutenant Colonel Udny Hay, 22 November 1778
From: Hay, Udny
To: Washington, George


  
    Sir
    Fish Kill [N.Y.] 22nd Novr 1778
  
  Enclosed I have the honour of transmitting to your Excellency a letter recd from Mr Whiting the Manager of Salisbury Furnace, in answer to one of mine which I have taken the liberty to enclose likewise as it will serve to explain his—S<hou>ld your excellency judge it necessary to have this Furnace putt in Blast as soon as possible, any orders I may have the Honour of receiving on that head shall be punctually complied with as far as in my power.
Miss Tyneck who lives with me is anxious to go to N: York, and requests I would ask your Excellency for a pass, as a vessel is expected to sail from this in a day or two with some disaffected Persons, which opportunity she would be glad to embrace.
  
  
  
  I have searchd about the Country for a few Bushels of Nutts but have not been able to observe any, my endeavers on that head shall however be still continued—I have the Honour to be with the utmost respect Your Excellencies Most obedt & very humble Sevt

  Udny Hay

